Citation Nr: 1613860	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-40 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Veteran served on active duty from March 2002 to March 2003 with additional service in the Michigan Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was transferred to the RO in Detroit, Michigan, which forwarded the appeal to the Board.  

A Travel Board hearing was held in August 2010 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Board remanded the case in February 2014 for additional evidentiary development, and it has now been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's February 2014 remand, additional examination was requested regarding the etiology of the Veteran's asthma.  Current review of the record reflects that the requested examination was conducted in January 2015 and that the examiner provided the requested opinion.  
However, subsequent to the supplemental statement of the case (SSOC) issued in April 2015, additional argument/evidence was received in March 2016 by the Board/VA without waiver of the RO's initial consideration of this evidence.  This evidence consists of private treatment records which show that the Veteran was treated for respiratory and/or asthma symptoms in 2011 and 2015 of such severity as to require systemic treatment with corticosteroids.  The VA examiner provided a January 2015 medical opinion that there was clear and unmistakable evidence that there was no aggravation of the Veteran's preexisting asthma during service.  The examiner's rationale for that opinion included the fact that the Veteran did not manifest post-service for multiple acute exacerbations of asthma.  The examiner's 2015 opinion did not include the evidence of the 2011 and 2015 exacerbations of asthma, as that evidence was not associated with the Veteran's claims file until 2016.  An addendum to the VA January 2015 report is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any VA treatment records for the Veteran dated since January 2015.  

2.  Request the VA physician who provided the January 2015 examination to submit a supplementary opinion that takes into consideration all the medical records on file to include the private records summarized above which show post service treatment for respiratory symptoms, to include asthma, in 2011 and 2015.  The examiner has already found that there is clear and unmistakable evidence that the Veteran's asthma preexisted service.  With the submission of additional post service treatment records as summarized above, supplementary opinion regarding aggravation of the Veteran's preexisting asthma is necessary.  The examiner is requested to determine whether, with consideration of the evidence of 2011 and 2015 treatment of asthma changes the opinion.  The examiner is asked to again respond to the following question, in light of all the evidence, including the evidence obtained in 2016:


   Discuss the significance of the additional 2011 and 2015 treatment records associated with the file in 2016.  
   In your opinion, is it at least as likely as not that the Veteran's asthma was permanently aggravated in service, or, is it your opinion that there is clear and unmistakable evidence that the Veteran's asthma was not aggravated during her active service from March 2002 through March 2003?
   Identify the evidence that supports your opinion.  

As noted in the prior Remand, the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The examiner should describe the clear and unmistakable evidence that supports the finding that "exercise-induced" asthma is not a permanent worsening of the Veteran's pre-existing asthma.  

The entire claims folder, including the medical evidence added in 2016, must be made available to the physician for review and its availability should be noted in the opinion that is provided.  The opinion should include a detailed rationale.  If the VA examiner who provided January 2015 is unavailable, the claims file should be forwarded to another VA examiner.  If it is determined that an additional examination of the Veteran is necessary, the Veteran should be afforded such examination.  

3.  Thereafter, the claim should be readjudicated in light of all the records on file with consideration of those submitted by the Veteran after the issuance of a SSOC in April 2015.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC, and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


